EXHIBIT 10.3


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made as of  January 13, 2010
,  by and between  Mikojo Inc. (the “Company”) and Robert Gray, vSource1, Inc.
and Scarborough Capital, Inc (the “Consultant”) (each a “Party” and collectively
referred to hereafter as the “Parties”).


WITNESSETH:


WHEREAS, the Consultant has significant expertise in the field of public and
private finance, securities offerings, mergers, acquisitions and related
transactions; WHEREAS, the Company is considering various strategic options with
respect to financing the development advertising placements for paying sponsors
on the Internet (“Strategic Options”).


WHEREAS, to further facilitate pursuing the Strategic Options, Company desires
to engage Consultant to serve as a non-exclusive strategic consultant on the
terms and for the services specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:


1. Definitions. Unless otherwise defined in this Agreement, terms appearing in
initial capitalized form shall have the meaning ascribed to such terms in this
Agreement.


2. Services. The Services which Consultant shall provide under this Agreement
shall include the following:


(a) Consultant will familiarize itself to the extent it deems appropriate with
the business, operations, financial condition and prospects of the Company; and


(b) Consultant will work with the Company to facilitate and support the
financing and development of advertising placements for paying sponsors on the
Internet


(c) Consultant will introduce the Company to certain third parties who could
potentially participate with the Company in the Transaction


(d) Under no circumstances will the Consultant provide any Services which could
require its licensure as broker, dealer to be compromised.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Term and Termination. The term of this engagement shall be for a period
commencing with the date of this Agreement and terminate upon any third
party  financing contract  being terminated by the investor or company. .The
term may only be extended upon the mutual written agreement of the Parties.


4. Consideration.


(a) Subject to the condition precedent that the closing of one or more
Transaction (s) shall have occurred, in consideration for the performance of
Consultant’s obligations set forth in this Agreement, including without
limitation, Section 2, the Company shall pay  the Consultant a consulting fee of
3% of the amount of fincancing made available for every month the funds are used
to facilitate the Company’s advertising placements for paying sponsors on the
Internet.   In all cases, whether for one single investment or cumulative
investments the Consultant will be paid its proportional Consultant Fee.  The
fees will be paid to the Consultant, simultaneously with any distribution of
profits or returns to each lender or investor.


(b) In exchange for the fee payable to Consultant pursuant to Section 4(a),
which Consultant acknowledges as good and valuable consideration, Consultant
hereby releases and forever discharges, and agrees that each of his heirs and
assigns release and forever discharge, the Company and its past, present and
future parents, divisions, subsidiaries and affiliates, predecessors, successors
and assigns, and their past, present and future officers, directors, members,
partners, attorneys, employees, independent contractors, agents, clients and
representatives (the “Released Parties”) from any and all actions, causes of
action, debts, dues, claims and demands of every name and nature, without
limitation, at law, in equity or administrative, against the Released Parties
which Consultant may have had, now has, or may have, by reason of any matter or
thing arising up to the Closing Date other than the obligation of the Company
pursuant to Section 4(a).
5. Non-Circumvention. It is agreed by and between the parties to this Agreement
that the parties identified on Exhibit A to this Agreement were introduced to
the Company by the Consultant and the Company will not engage in any discussions
or enter into any transaction with such parties without the specific knowledge
of the Consultant. Consultant shall be deemed to be the “finder” with respect to
all such parties.


6. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:


If to Consultant:


Copy to: Robert Gray
vSource1 and Scarborough Capital
87 Arleigh Road
Great Neck , NY 11021
516 869 3595
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company:


Copy to: James E. Cates
1840 Gateway Dr., Suite 200
Foster City, CA 94404


Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.


7. Miscellaneous.


(a) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements or representations
by or among the Parties, written or oral, with respect to the subject matter
hereof.


(b) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.


(c) Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.


(d) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California  without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California  or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of California . The
Parties hereby consent to the exclusive jurisdiction of the courts of the State
of California  for all disputes arising under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Amendments and Waivers. The Parties may mutually amend any provision of this
Agreement at any time during the term of this Agreement prior to the termination
of this Agreement. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the Parties. No waiver
of any right or remedy hereunder shall be valid unless the same shall be in
writing and signed by the party giving such waiver. No waiver by any party with
respect to any default, misrepresentation or breach of warranty or covenant
hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.


(g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.


(h) Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.


(i) Remedies. In the event of any dispute under this Agreement, the prevailing
party shall be entitled to recover its costs incurred in connection with the
resolution thereof, including reasonable attorneys fees.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.



 
           /s/ Robert Gray
   
         /s/ James E. Cates
By:
    
By:
        
Mikojo Inc.
Name:        Robert Gray  
Name: James E. Cates
Title:      General Partner  
Title:   Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 